DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 26 May 2021. No claim is amended.

This application is the national stage entry of PCT/US2017/017223, filed 09 Feb 2017; and claims benefit of provisional application 62/293,327, filed 09 Feb 2016.

Claims 4-8, 12, 14-19, and 21-24 are pending in the current application and remain allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 and submitted on 03 Jun 2021 has been fully considered.
The closest newly submitted prior art in the IDS is deemed to be Denby et al. (British Journal of Pain, 2015, 9(3) p142-148, provided by Applicant in IDS mailed 26 May 2021). 
Denby et al. teaches temporary sympathectomy by injection of bupivacaine at the site of the left stellate ganglion is used in the management of refractory angina at several UK centres, and that the reduction in frequency of angina episodes produced by this procedure may not be due to drug pharmacology. (page 142, abstract) Denby et al. teaches the results suggest that stellate ganglion injection reduces only the frequency of angina episodes and that this change is not due to the active drug. This further suggests that either the benefit of the treatment is placebo with a psychological axis or that injection of 15 mL of liquid in the vicinity of the stellate ganglion exerts a beneficial mechanical effect. (page 146, right column, paragraph 2) Denby et al. teaches these results are a departure from patient testimony from current clinical practice. (page 147, left column, paragraph 2) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of the prior art to arrive at the instant invention as claimed. As detailed in the Notice of Allowance the closest prior art does not provide guidance with a reasonable expectation of success too arrive at the method .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-8, 12, 14-19, and 21-24 remain allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623